Title: From George Washington to Samuel Darby, 28 June 1781
From: Washington, George
To: Darby, Samuel


                        Sir

                            Head Quarters Peekskill June 28th 1781
                        
                        Col. Pickering informs there are now 24 Boats compleatly repaired at Wappings Creek. Be pleased to send a
                            party to bring these instantly to Peekskill Creek: Let these Boats, and every Batteau at West Point, that is fit for
                            service (including all those now used as ferry Boats, and on every other duty) be hurried to Peekskill with all possible
                            expedition.
                        The work must now cease, or the Men rest a Moment day or Night, untill 35 or 40 Batteaux are got down the
                            River, I expect this number will be here by tomorrow Night, or the next day Morning without fail. I am Dear Sir Your Hble
                            Servant

                        
                            P.S. Heavy Flat Bottomed Boats or those not in good repair may be given to the Ferry & to the
                                other necessary services from whence good Batteaux are taken.
                        
                    